Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 1 of 20 PageID: 1




   John E. Flaherty                         Robert F. Green
   Cynthia S. Betz                          Caryn C. Borg-Breen
   MCCARTER & ENGLISH, LLP                  Jessica M. Tyrus
   Four Gateway Center                      Timothy J. O’Brien
   100 Mulberry St.                         GREEN, GRIFFITH & BORG-BREEN LLP
   Newark, NJ 07102                         676 North Michigan Avenue, Suite 3900
   (973) 622-4444                           Chicago, Illinois 60611
   jflaherty@mccarter.com                   (312) 883-8000
   cbetz@mccarter.com                       rgreen@greengriffith.com
                                            cborg-breen@greengriffith.com
   Attorneys for Plaintiff Horizon          jmackay@greengriffith.com
   Medicines LLC                            tobrien@greengriffith.com

                                            Of Counsel for Plaintiff Horizon Medicines
                                            LLC

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

   HORIZON MEDICINES LLC,                                      CIVIL ACTION No.
                                                          Document Filed Electronically
                             Plaintiff,

                 v.

   TEVA PHARMACEUTICALS USA, INC.                              COMPLAINT FOR
   and TEVA PHARMACEUTICAL
                                                          PATENT INFRINGEMENT
   INDUSTRIES LTD.,
                                                          JURY TRIAL DEMANDED
                            Defendants.


                                          COMPLAINT

         Plaintiff Horizon Medicines LLC (“Plaintiff” or “Horizon”), by its undersigned
  attorneys, brings this action against Defendants Teva Pharmaceuticals USA, Inc. and
  Teva Pharmaceutical Industries Ltd. (collectively, “Defendants” or “Teva”), and hereby
  alleges as follows:

                               NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the patent laws of
  the United States, Title 35, United States Code, arising from Defendants’ filing of an
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 2 of 20 PageID: 2




  Abbreviated New Drug Application (“ANDA”) with the United States Food and Drug
  Administration (“FDA”) seeking approval to market a generic version of Plaintiff’s
  pharmaceutical product DUEXIS® (Ibuprofen and Famotidine Tablets) 800 mg/26.6 mg
  (“DUEXIS®”) prior to the expiration of United States Patent Nos. 8,067,033 (“the ’033
  patent”), 8,067,451 (“the ’451 patent”), 8,309,127 (“the ’127 patent”), 8,318,202 (“the
  ’202 patent”), 8,449,910 (“the ’910 patent”), and 8,501,228 (“the ’228 patent”)
  (collectively, the “Asserted Patents”), which cover DUEXIS® and its use.

                                        THE PARTIES

         2.      Plaintiff Horizon Medicines LLC is a corporation operating and existing
  under the laws of the State of Delaware, with a principal place of business at 150 S.
  Saunders Rd, Lake Forest, Illinois 60045.

         3.      On information and belief, Defendant Teva Pharmaceuticals USA, Inc. is
  a corporation operating and existing under the laws of the Delaware, having principal
  places of business at 400 Interpace Pkwy #3, Parsippany, New Jersey 07054 and 425
  Privet Road, Horsham, Pennsylvania 19044.

         4.      On information and belief, Defendant Teva Pharmaceutical Industries Ltd.
  is a corporation operating and existing under the laws of Israel, with principal places of
  business at 145 Brandywine Pkwy, West Chester, PA 19380 and 2945 W. Corporate
  Lakes Blvd, Weston, Florida 33331.

         5.      On information and belief, Teva Pharmaceuticals USA, Inc. is a subsidiary
  of Teva Pharmaceuticals Industries Ltd.

         6.      On information and belief, Defendants are in the business of, inter alia,
  developing, manufacturing, obtaining regulatory approval, marketing, selling, and
  distributing generic copies of branded pharmaceutical products throughout the United
  States, including within this judicial district, through their own actions.

         7.      On information and belief, Defendants participated in the research and
  development, and the preparation and filing, of ANDA No. 211278 (“the Teva ANDA”)


                                                2
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 3 of 20 PageID: 3




  for ibuprofen and famotidine tablets (“the Teva Product”), continue to seek FDA
  approval of that application, and intend to commercially manufacture, market, offer for
  sale and sell the Teva Product throughout the United States, including in the State of New
  Jersey, in the event the FDA approves Teva’s ANDA.

           8.    On information and belief, should the Teva ANDA be finally approved by
  FDA, Defendants will sell, offer for sale, and distribute the Teva Product throughout the
  United States, including within this judicial district.

           9.    On information and belief, Teva Pharmaceuticals USA, Inc. and Teva
  Pharmaceutical Industries Ltd. have admitted to, consented to, or have not contested, the
  jurisdiction of this Court in numerous prior District of New Jersey actions, e.g.: Indivior
  Inc. et al. v. Teva Pharms. USA, Inc., Civil Action No. 2:17-cv-07115; Adapt Pharma
  Operations Ltd. v. Teva Pharms. USA, Inc. and Teva Pharm. Industries Ltd. et al., Civil
  Action No. 2:16-cv-07721; Eisai Co., Ltd. et al. v. Teva Pharms. USA, Inc. and Teva
  Pharm. Industries Ltd. et al., Civil Action No. 2:05-cv-05727; Novartis Pharms. Corp. et
  al. v. Teva Pharms. USA, Inc., Civil Action No. 2:05-cv-01887; Altana Pharma AG et al.
  v. Teva Pharms. USA, Inc. and Teva Pharm. Industries Ltd., Civil Action No. 2:04-cv-
  02355.

           10.   On information and belief, Teva Pharmaceuticals USA, Inc. and Teva
  Pharmaceutical Industries Ltd. have availed themselves of the rights, benefits, and
  privileges of this Court by filing lawsuits in numerous prior District of New Jersey
  actions, e.g.: Teva Pharms. USA, Inc. and Teva Pharm. Industries Ltd. et al. v. Dr.
  Reddy’s Labs., Ltd. et al., Civil Action No. 3:17-cv-00517; Teva Pharms. USA, Inc. and
  Teva Pharm. Industries Ltd. et al. v. Sandoz Inc. et al., Civil Action No. 3:17-cv-00275;
  Teva Pharms. USA, Inc. and Teva Pharm. Industries Ltd. et al. v. Dr. Reddy’s Labs., Ltd.
  et al., Civil Action No. 2:15-cv-00471; Teva Pharms. USA, Inc. and Teva Pharm.
  Industries Ltd. et al. v. Synthon Pharms., Inc. et al., Civil Action No. 2:15-cv-00472;
  Teva Pharms. USA, Inc. and Teva Pharm. Industries Ltd. et al. v. Dr. Reddy’s Labs., Ltd.
  et al., Civil Action No. 3:14-cv-05672; Teva Pharm. Industries Ltd. and Teva Pharms.
  USA, Inc. v. Apotex, Inc. et al., Civil Action No. 3:07-cv-05514; Teva Pharm. Industries


                                                 3
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 4 of 20 PageID: 4




  Ltd. and Teva Pharms. USA, Inc. v. Cadila Pharms. Ltd., Civil Action No. 3:07-cv-
  02912; Teva Pharm. Industries Ltd. and Teva Pharms. USA, Inc. v. Cobalt Pharms., Inc.
  et al., Civil Action No. 2:07-cv-01690; Teva Pharm. Industries Ltd. and Teva Pharms.
  USA, Inc. v. Aurobindo Pharma Ltd. et al., Civil Action No. 2:07-cv-00621; Teva Pharm.
  Industries Ltd. and Teva Pharms. USA, Inc. v. Andrx Corp., Civil Action No. 2:07-cv-
  00244; Teva Pharm. Industries Ltd. and Teva Pharms. USA, Inc. v. Cipla Ltd. et al., Civil
  Action No. 2:07-cv-00240.

                                JURISDICTION AND VENUE

         11.       This action arises under the patent laws of the United States, 35 U.S.C. § 1
  et seq., including 35 U.S.C. § 271 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201
  and 2202. This Court has jurisdiction over the subject matter of this action under 28
  U.S.C. §§ 1331, 1338(a), 2201 and 2202.

         12.       This Court has personal jurisdiction over Defendants by virtue of, inter
  alia, their presence in New Jersey, having conducted business in New Jersey, having
  availed themselves of the rights and benefits of New Jersey law such that Defendants
  should reasonably anticipate being haled into court in this judicial district, previously
  submitting to personal jurisdiction in this Court, availing themselves of the jurisdiction of
  this Court (e.g., by assertion of claims and counterclaims), and having engaged in
  systematic and continuous contacts with the State of New Jersey through the marketing
  and sales of drug products throughout the United States, and in particular within this
  judicial district, through the receipt of revenue from the sales and marketing of drug
  products, including Teva products, within this judicial district, and through their intent to
  market and sell the Teva Product, if approved, to residents of this judicial district.

         13.       Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c)
  and § 1400(b).




                                                4
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 5 of 20 PageID: 5




                                 THE PATENTS-IN-SUIT

         14.     On November 29, 2011, the U.S. Patent and Trademark Office
  (“USPTO”) duly and legally issued the ’033 patent entitled “Stable Compositions of
  Famotidine and Ibuprofen.”

         15.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’033 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’033 patent is attached hereto as
  Exhibit A.

         16.     On November 29, 2011, the USPTO duly and legally issued the ’451
  patent entitled “Methods and Medicaments for Administration of Ibuprofen.”

         17.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’451 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’451 patent is attached hereto as
  Exhibit B.

         18.     On November 13, 2012, the USPTO duly and legally issued the ’127
  patent entitled “Stable Compositions of Famotidine and Ibuprofen.”

         19.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’127 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’127 patent is attached hereto as
  Exhibit C.




                                               5
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 6 of 20 PageID: 6




         20.     On November 27, 2012, the USPTO duly and legally issued the ’202
  patent entitled “Stable Compositions of Famotidine and Ibuprofen.”

         21.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’202 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’202 patent is attached hereto as
  Exhibit D.

         22.     On May 28, 2013, the USPTO duly and legally issued the ’910 patent
  entitled “Stable Compositions of Famotidine and Ibuprofen.”

         23.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’910 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’910 patent is attached hereto as
  Exhibit E.

         24.     On August 6, 2013, the USPTO duly and legally issued the ’228 patent
  entitled “Stable Compositions of Famotidine and Ibuprofen.”

         25.     Horizon Medicines LLC is the sole assignee and owner of all right, title
  and interest in and to the ’228 patent, which discloses and claims, inter alia, methods for
  manufacturing tablets containing ibuprofen and famotidine for the treatment of
  ibuprofen-responsive ailments while reducing the risk of developing gastro-intestinal
  problems, such as ulcers. A true and correct copy of the ’228 patent is attached hereto as
  Exhibit F.

                                          DUEXIS®

         26.     Horizon Medicines LLC is the owner of FDA-approved New Drug
  Application No. 025519 (“the DUEXIS® NDA”) for ibuprofen and famotidine tablets

                                               6
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 7 of 20 PageID: 7




  (DUEXIS®), which is sold in the U.S. under the trade name DUEXIS®, and which is
  sold by Horizon Medicines LLC.

         27.     The DUEXIS® tablet is currently approved by the FDA for the relief of
  signs and symptoms of rheumatoid arthritis and osteoarthritis and to decrease the risk of
  developing upper gastrointestinal ulcers, which in the clinical trials was defined as gastric
  and/or duodenal ulcer, in patents who are taking ibuprofen for those indications.

         28.     Pursuant to 21 U.S.C. § 355(b)(1), and attendant FDA regulations, the
  ’033, ’451, ’127, ’202, ’910 and ’228 patents are currently listed in the FDA publication
  entitled Approved Drug Products and Therapeutic Equivalence Evaluations (“the Orange
  Book”) for the DUEXIS® NDA.

         29.     The ’033, ’451, ’127, ’202, ’910 and ’228 patents cover DUEXIS® and
  FDA-approved uses thereof.

                                           TEVA’S ANDA

         30.     On information and belief, Teva submitted the Teva ANDA to the FDA,
  pursuant to 21 U.S.C. § 355(j), seeking approval to market ibuprofen and famotidine
  tablets, 800 mg/26.6 mg. On information and belief, the Teva ANDA seeks approval to
  market the Teva Product for treatment of ibuprofen-responsive disorders with reduction
  of risk of gastro-intestinal problems.

         31.     On information and belief, the Teva ANDA refers to and relies upon the
  DUEXIS® NDA and contains data that, according to Teva, demonstrate the
  bioequivalence of the Teva Product and DUEXIS®.

         32.     Plaintiff received from Teva a letter, dated September 26, 2018 (the “Teva
  Notification”), stating that Teva had included a certification in the Teva ANDA, pursuant
  to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), that, inter alia, the ’033, ’451, ’127, ’202, ’910 and
  ’228 patents are invalid, unenforceable and/or will not be infringed by the commercial
  manufacture, use or sale of the Teva Product (“the Paragraph IV Certification”).



                                                7
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 8 of 20 PageID: 8




            33.   The Teva Notification states that the Teva ANDA seeks approval to
  engage in the commercial manufacture, use or sale of ibuprofen and famotidine tablets,
  800 mg/26.6 mg before the expiration of the ’033, ’451, ’127, ’202, ’910 and ’228
  patents.

             COUNT I FOR INFRINGEMENT OF U.S. PATENT NO. 8,067,033

            34.   Plaintiff re-alleges and incorporates by reference the allegations of
  paragraphs 1-33 of this Complaint.

            35.   The ’033 patent issued on November 29, 2011, and will expire no earlier
  than July 18, 2026.

            36.   By submitting and seeking approval of the Teva ANDA, and also seeking
  approval to engage in the commercial manufacture, use, offer to sell, sale or importation
  of the Teva Product, prior to date on which the ’033 patent expires, Defendants have
  infringed the ’033 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

            37.   Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
  Product within the United States, or importation of the Teva Product into the United
  States, during the term of the ’033 patent, also would infringe, either literally or under the
  doctrine of equivalents, the ’033 patent under 35 U.S.C. § 271(a), (b) and/or (c).

            38.   Upon approval of the Teva ANDA, and commercialization of the Teva
  Product, Defendants will actively induce and/or contribute to infringement of the ’033
  patent.

            39.   Upon information and belief, Defendants had actual and constructive
  notice of the ’033 patent as of its issue date, and Defendants’ infringement of the ’033
  patent is willful.

            40.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
  including: (i) an order of this Court that the effective date of the approval of Teva’s
  ANDA be a date that is not earlier than the expiration of the ’033 patent, or any later
  expiration of any exclusivity or extension of the ’033 patent to which Plaintiff or the

                                                8
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 9 of 20 PageID: 9




  patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
  manufacturing, using, offering to sell, selling within the United States, or importing into
  the United States, the Teva Product prior to the expiration of the ’033 patent, or any later
  expiration of any exclusivity or extension of the ’033 patent to which Plaintiff or the
  patent may become entitled; and (iii) damages against Teva to the extent Teva
  commercially manufactures, uses, offers to sell, or sells within the United States, or
  imports into the United States, the Teva Product prior to the expiration of the ’033 patent,
  or any later expiration of any exclusivity or extension of the ’033 patent to which
  Plaintiff or the patent may become entitled.

         41.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
  inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a
  reasonable royalty and/or lost profits for the use made of the invention of the ’033 patent
  by Defendants, together with interest and costs.

         42.     Plaintiff will be substantially and irreparably harmed if Defendants are not
  enjoined from infringing or actively inducing or contributing to the infringement of the
  ’033 patent.

         43.     Plaintiff has no adequate remedy at law.

         44.     This case is exceptional, and Plaintiff is entitled to an award of attorneys’
  fees under 35 U.S.C. § 285.

          COUNT II FOR INFRINGEMENT OF U.S. PATENT NO. 8,067,451

         45.     Plaintiff re-alleges and incorporates by reference the allegations of
  paragraphs 1-44 of this Complaint.

         46.     The ’451 patent issued on November 29, 2011, and will expire no earlier
  than July 18, 2026.

         47.     By submitting and seeking approval of the Teva ANDA, and also seeking
  approval to engage in the commercial manufacture, use, offer to sell, sale or importation



                                                 9
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 10 of 20 PageID: 10




   of the Teva Product, prior to date on which the ’451 patent expires, Defendants have
   infringed the ’451 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

             48.   Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
   Product within the United States, or importation of the Teva Product into the United
   States, during the term of the ’451 patent, also would infringe, either literally or under the
   doctrine of equivalents, the ’451 patent under 35 U.S.C. § 271(a), (b) and/or (c).

             49.   Upon approval of the Teva ANDA, and commercialization of the Teva
   Product, Defendants will actively induce and/or contribute to infringement of the ’451
   patent.

             50.   Upon information and belief, Defendants had actual and constructive
   notice of the ’451 patent as of its issue date, and Defendants’ infringement of the ’451
   patent is willful.

             51.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
   including: (i) an order of this Court that the effective date of the approval of Teva’s
   ANDA be a date that is not earlier than the expiration of the ’451 patent, or any later
   expiration of any exclusivity or extension of the ’451 patent to which Plaintiff or the
   patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
   manufacturing, using, offering to sell, selling within the United States, or importing into
   the United States, the Teva Product prior to the expiration of the ’451 patent, or any later
   expiration of any exclusivity or extension of the ’451 patent to which Plaintiff or the
   patent may become entitled; and (iii) damages against Teva to the extent Teva
   commercially manufactures, uses, offers to sell, or sells within the United States, or
   imports into the United States, the Teva Product prior to the expiration of the ’451 patent,
   or any later expiration of any exclusivity or extension of the ’451 patent to which
   Plaintiff or the patent may become entitled.

             52.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
   inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a



                                                  10
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 11 of 20 PageID: 11




   reasonable royalty and/or lost profits for the use made of the invention of the ’451 patent
   by Defendants, together with interest and costs.

             53.   Plaintiff will be substantially and irreparably harmed if Defendants are not
   enjoined from infringing or actively inducing or contributing to the infringement of the
   ’451 patent.

             54.   Plaintiff has no adequate remedy at law.

             55.   This case is exceptional, and Plaintiff is entitled to an award of attorneys’
   fees under 35 U.S.C. § 285.

             COUNT III FOR INFRINGEMENT OF U.S. PATENT NO. 8,309,127

             56.   Plaintiff re-alleges and incorporates by reference the allegations of
   paragraphs 1-55 of this Complaint.

             57.   The ’127 patent issued on November 13, 2012, and will expire no earlier
   than July 18, 2026.

             58.   By submitting and seeking approval of the Teva ANDA, and also seeking
   approval to engage in the commercial manufacture, use, offer to sell, sale of importation
   of the Teva Product, prior to date on which the ’127 patent expires, Defendants have
   infringed the ’127 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

             59.   Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
   Product within the United States, or importation of the Teva Product into the United
   States, during the term of the ’127 patent, also would infringe, either literally or under the
   doctrine of equivalents, the ’127 patent under 35 U.S.C. § 271(a), (b) and/or (c).

             60.   Upon approval of the Teva ANDA, and commercialization of the Teva
   Product, Defendants will actively induce and/or contribute to infringement of the ’127
   patent.




                                                 11
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 12 of 20 PageID: 12




           61.     Upon information and belief, Defendants had actual and constructive
   notice of the ’127 patent as of its issue date, and Defendants’ infringement of the ’127
   patent is willful.

           62.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
   including: (i) an order of this Court that the effective date of the approval of Teva’s
   ANDA be a date that is not earlier than the expiration of the ’127 patent, or any later
   expiration of any exclusivity or extension of the ’127 patent to which Plaintiff or the
   patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
   manufacturing, using, offering to sell, selling within the United States, or importing into
   the United States, the Teva Product prior to the expiration of the ’127 patent, or any later
   expiration of any exclusivity or extension of the ’127 patent to which Plaintiff or the
   patent may become entitled; and (iii) damages against Teva to the extent Teva
   commercially manufactures, uses, offers to sell, or sells within the United States, or
   imports into the United States, the Teva Product prior to the expiration of the ’127 patent,
   or any later expiration of any exclusivity or extension of the ’127 patent to which
   Plaintiff or the patent may become entitled.

           63.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
   inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a
   reasonable royalty and/or lost profits for the use made of the invention of the ’127 patent
   by Defendants, together with interest and costs.

           64.     Plaintiff will be substantially and irreparably harmed if Defendants are not
   enjoined from infringing or actively inducing or contributing to the infringement of the
   ’127 patent.

           65.     Plaintiff has no adequate remedy at law.

           66.     This case is exceptional, and Plaintiff is entitled to an award of attorneys’
   fees under 35 U.S.C. § 285.




                                                  12
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 13 of 20 PageID: 13




             COUNT IV FOR INFRINGEMENT OF U.S. PATENT NO. 8,318,202

             67.   Plaintiff re-alleges and incorporates by reference the allegations of
   paragraphs 1-66 of this Complaint.

             68.   The ’202 patent issued on November 27, 2012, and will expire no earlier
   than July 18, 2026.

             69.   By submitting and seeking approval of the Teva ANDA, and also seeking
   approval to engage in the commercial manufacture, use, offer to sell, sale of importation
   of the Teva Product, prior to date on which the ’202 patent expires, Defendants have
   infringed the ’202 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

             70.   Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
   Product within the United States, or importation of the Teva Product into the United
   States, during the term of the ’202 patent, also would infringe, either literally or under the
   doctrine of equivalents the ’202 patent under 35 U.S.C. § 271(a), (b) and/or (c).

             71.   Upon approval of the Teva ANDA, and commercialization of the Teva
   Product, Defendants will actively induce and/or contribute to infringement of the ’202
   patent.

             72.   Upon information and belief, Defendants had actual and constructive
   notice of the ’202 patent as of its issue date, and Defendants’ infringement of the ’202
   patent is willful.

             73.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
   including: (i) an order of this Court that the effective date of the approval of Teva’s
   ANDA be a date that is not earlier than the expiration of the ’202 patent, or any later
   expiration of any exclusivity or extension of the ’202 patent to which Plaintiff or the
   patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
   manufacturing, using, offering to sell, selling within the United States, or importing into
   the United States, the Teva Product prior to the expiration of the ’202 patent, or any later
   expiration of any exclusivity or extension of the ’202 patent to which Plaintiff or the


                                                 13
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 14 of 20 PageID: 14




   patent may become entitled; and (iii) damages against Teva to the extent Teva
   commercially manufactures, uses, offers to sell, or sells within the United States, or
   imports into the United States, the Teva Product prior to the expiration of the ’202 patent,
   or any later expiration of any exclusivity or extension of the ’202 patent to which
   Plaintiff or the patent may become entitled.

          74.       Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
   inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a
   reasonable royalty and/or lost profits for the use made of the invention of the ’202 patent
   by Defendants, together with interest and costs.

          75.       Plaintiff will be substantially and irreparably harmed if Defendants are not
   enjoined from infringing or actively inducing or contributing to the infringement of the
   ’202 patent.

          76.       Plaintiff has no adequate remedy at law.

          77.       This case is exceptional, and Plaintiff is entitled to an award of attorneys’
   fees under 35 U.S.C. § 285.

                  COUNT V FOR INFRINGEMENT OF U.S. PATENT NO. 8,449,910

          78.       Plaintiff re-alleges and incorporates by reference the allegations of
   paragraphs 1-77 of this Complaint.

          79.       The ’910 patent issued on May 28, 2013, and will expire no earlier than
   July 18, 2026.

          80.       By submitting and seeking approval of the Teva ANDA, and also seeking
   approval to engage in the commercial manufacture, use, offer to sell, sale or importation
   of the Teva Product, prior to the date on which the ’910 patent expires, Defendants have
   infringed the ’910 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

          81.       Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
   Product within the United States, or importation of the Teva Product into the United

                                                  14
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 15 of 20 PageID: 15




   States, during the term of the ’910 patent, also would infringe, either literally or under the
   doctrine of equivalents, the ’910 patent under 35 U.S.C. § 271(a), (b) and/or (c).

             82.   Upon approval of the Teva ANDA, and commercialization of the Teva
   Product, Defendants will actively induce and/or contribute to infringement of the ’910
   patent.

             83.   Upon information and belief, Defendants had actual and constructive
   notice of the ’910 patent as of its issue date, and Defendants’ infringement of the ’910
   patent is willful.

             84.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
   including: (i) an order of this Court that the effective date of the approval of Teva’s
   ANDA be a date that is not earlier than the expiration of the ’910 patent, or any later
   expiration of any exclusivity or extension of the ’910 patent to which Plaintiff or the
   patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
   manufacturing, using, offering to sell, selling within the United States, or importing into
   the United States, the Teva Product prior to the expiration of the ’910 patent, or any later
   expiration of any exclusivity or extension of the ’910 patent to which Plaintiff or the
   patent may become entitled; and (iii) damages against Teva to the extent Teva
   commercially manufactures, uses, offers to sell, or sells within the United States, or
   imports into the United States, the Teva Product prior to the expiration of the ’910 patent,
   or any later expiration of any exclusivity or extension of the ’910 patent to which
   Plaintiff or the patent may become entitled.

             85.   Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
   inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a
   reasonable royalty and/or lost profits for the use made of the invention of the ’910 patent
   by Defendants, together with interest and costs.

             86.   Plaintiff will be substantially and irreparably harmed if Defendants are not
   enjoined from infringing or actively inducing or contributing to the infringement of the
   ’910 patent.


                                                  15
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 16 of 20 PageID: 16




             87.     Plaintiff has no adequate remedy at law.

             88.     This case is exceptional, and Plaintiff is entitled to an award of attorneys’
   fees under 35 U.S.C. § 285.

                   COUNT VI FOR INFRINGEMENT OF U.S. PATENT NO. 8,501,228

             89.     Plaintiff re-alleges and incorporates by reference the allegations of
   paragraphs 1-82 of this Complaint.

             90.     The ’228 patent issued on August 6, 2013, and will expire no earlier than
   July 18, 2026.

             91.     By submitting and seeking approval of the Teva ANDA, and also seeking
   approval to engage in the commercial manufacture, use, offer to sell, sale or importation
   of the Teva Product, prior to the date on which the ’228 patent expires, Defendants have
   infringed the ’228 patent pursuant to 35 U.S.C. § 271(e)(2)(A).

             92.     Defendants’ commercial manufacture, use, offer to sell, or sale of the Teva
   Product within the United States, or importation of the Teva Product into the United
   States, during the term of the ’228 patent, also would infringe, either literally or under the
   doctrine of equivalents, the ’228 patent under 35 U.S.C. § 271(a), (b) and/or (c).

             93.     Upon approval of the Teva ANDA, and commercialization of the Teva
   Product, Defendants will actively induce and/or contribute to infringement of the ’228
   patent.

             94.     Upon information and belief, Defendants had actual and constructive
   notice of the ’228 patent as of its issue date, and Defendants’ infringement of the ’228
   patent is willful.

             95.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 271(e)(4),
   including: (i) an order of this Court that the effective date of the approval of Teva’s
   ANDA be a date that is not earlier than the expiration of the ’228 patent, or any later
   expiration of any exclusivity or extension of the ’228 patent to which Plaintiff or the

                                                   16
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 17 of 20 PageID: 17




   patent may become entitled; (ii) an order of this Court enjoining Teva from commercially
   manufacturing, using, offering to sell, selling within the United States, or importing into
   the United States, the Teva Product prior to the expiration of the ’228 patent, or any later
   expiration of any exclusivity or extension of the ’228 patent to which Plaintiff or the
   patent may become entitled; and (iii) damages against Teva to the extent Teva
   commercially manufactures, uses, offers to sell, or sells within the United States, or
   imports into the United States, the Teva Product prior to the expiration of the ’228 patent,
   or any later expiration of any exclusivity or extension of the ’228 patent to which
   Plaintiff or the patent may become entitled.

           96.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including,
   inter alia, damages adequate to compensate Plaintiff for infringement, but not less than a
   reasonable royalty and/or lost profits for the use made of the invention of the ’228 patent
   by Defendants, together with interest and costs.

           97.     Plaintiff will be substantially and irreparably harmed if Defendants are not
   enjoined from infringing or actively inducing or contributing to the infringement of the
   ’228 patent.

           98.     Plaintiff has no adequate remedy at law.

           99.     This case is exceptional, and Plaintiff is entitled to an award of attorneys’
   fees under 35 U.S.C. § 285.

                                      JURY TRIAL DEMAND

           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a
   trial by jury of all issues so triable.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendants,
   and respectfully requests the following relief:

           A.      A judgment declaring that Defendants have infringed one or more claims
   of the Asserted Patents;

                                                  17
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 18 of 20 PageID: 18




          B.      A declaration that Defendants’ commercial manufacture, use, offer for
   sale, or sale of the Teva Product within the United States, or importation of the Teva
   Product into the United States, prior to the expiration of the Asserted Patents, including
   any extensions, would constitute an act of infringement of the Asserted Patents;

          C.      If Defendants commercially manufacture, use, offer to sell, or sell the
   Teva Product within the United States, or import the Teva Product into the United States,
   prior to the expiration of the Asserted Patents, including any extensions, a judgment
   awarding Plaintiff monetary relief together with interest;

          D.      That Plaintiff be awarded damages adequate to compensate it for
   Defendants’ past, present, and/or future infringement of the Asserted Patents, said
   damages being no less than a reasonable royalty and/or lost profits together with any pre-
   judgment interest and post-judgment interest as allowed by law, costs, and other damages
   permitted by 35 U.S.C. § 284;

          E.      That an accounting be performed to determine the damages to be awarded
   to Plaintiff as a result of Defendants’ infringing activities, including an accounting for
   infringing sales not presented at trial and an award of additional damages for any such
   infringing sales;

          F.      That an order be issued under 35 U.S.C. § 271(e)(4)(A) that the effective
   date of any FDA approval of the Teva ANDA shall be a date not earlier than the
   expiration of the Asserted Patents, inclusive of any extensions;

          G.      That a preliminary and/or permanent injunction be issued enjoining
   Defendants, and their affiliates, officers, agents, employees, attorneys, and all persons in
   active concert of participation with and of them, from commercially manufacturing,
   using, offering to sell, selling within the United States, or importing into the United
   States, the Teva Product prior to the expiration of the Asserted Patents, inclusive of any
   extensions;

          H.      A judgment finding that Defendants’ infringement of the Asserted Patents
   was deliberate and willful;



                                                18
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 19 of 20 PageID: 19




            I.   Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C.
   § 285;

            J.   Costs and expenses in this action; and

            K.   Such other and further relief as the Court deems just and proper.

   Date: July 2, 2020                      s/ John E. Flaherty
                                           John E. Flaherty
                                           Cynthia S. Betz
                                           MCCARTER & ENGLISH, LLP
                                           Four Gateway Center
                                           100 Mulberry St.
                                           Newark, NJ 07102
                                           (973) 622-4444
                                           jflaherty@mccarter.com
                                           cbetz@mccarter.com

                                           Attorneys for Plaintiff Horizon Medicines LLC

                                           Robert F. Green
                                           Caryn C. Borg-Breen
                                           Jessica M. Tyrus
                                           Timothy J. O’Brien
                                           GREEN, GRIFFITH & BORG-BREEN LLP
                                           676 North Michigan Avenue, Suite 3900
                                           Chicago, Illinois 60611
                                           (312) 883-8000
                                           rgreen@greengriffith.com
                                           cborg-breen@greengriffith.com
                                           jmackay@greengriffith.com
                                           tobrien@greengriffith.com

                                           Of Counsel for Plaintiff Horizon Medicines LLC




                                              19
Case 2:20-cv-08188-SRC-CLW Document 1 Filed 07/02/20 Page 20 of 20 PageID: 20




                   CERTIFICATION PURSUANT TO L. CIV. R. 11.2

          Plaintiff Horizon Medicines LLC, by its undersigned attorneys, hereby certifies
   pursuant to Local Civil Rule 11.2 that the matter in controversy is the subject of the
   following pending action involving and/or relating to Horizon Medicines LLC, DUEXIS®,
   and the Asserted Patents: Horizon Medicines LLC v. Alkem Laboratories Ltd., Civil Action
   No. 1:18-cv-01014-RGA (D. Del.).


   Date: July 2, 2020                      s/ John E. Flaherty
                                           John E. Flaherty
                                           Cynthia S. Betz
                                           MCCARTER & ENGLISH, LLP
                                           Four Gateway Center
                                           100 Mulberry St.
                                           Newark, NJ 07102
                                           (973) 622-4444
                                           jflaherty@mccarter.com
                                           cbetz@mccarter.com

                                           Attorneys for Plaintiff Horizon Medicines LLC

                                           Robert F. Green
                                           Caryn C. Borg-Breen
                                           Jessica M. Tyrus
                                           Timothy J. O’Brien
                                           GREEN, GRIFFITH & BORG-BREEN LLP
                                           676 North Michigan Avenue, Suite 3900
                                           Chicago, Illinois 60611
                                           (312) 883-8000
                                           rgreen@greengriffith.com
                                           cborg-breen@greengriffith.com
                                           jmackay@greengriffith.com
                                           tobrien@greengriffith.com

                                           Of Counsel for Plaintiff Horizon Medicines LLC




                                             20
